Citation Nr: 0813495	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-40 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine with herniated nucleus pulposus, currently rated 
10 percent disabling.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979 and from March 1986 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied an 
increased rating for arthritis of the lumbar spine with 
herniated nucleus pulposus.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected arthritis of the lumbar spine with herniated 
nucleus pulposus was not manifested by a moderate limitation 
of motion of the lumbar spine, even taking into account the 
veteran's complaints of pain; or by a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; or separate 
associated objective neurological abnormalities; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks during any 12 
month period during the appellate term.

2.  For the period from September 26, 2003, there is no 
evidence that the arthritis of the lumbar spine with 
herniated nucleus pulposus has been manifested by forward 
flexion of the thoracolumbar spine between 30 and 60 degrees; 
or the combined range of motion of the entire thoracolumbar 
spine was 120 degrees or less; or muscle spasm, an abnormal 
gait, or abnormal spinal contour; or separate associated 
objective neurological abnormalities; or intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks during any 12 month period during the 
appellate term.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis of the lumbar spine with herniated nucleus pulposus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5292, 5295 (effective prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (effective 
from September 26, 2003); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.40, 4.45 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in November 2003 and December 2005 correspondence, as 
well as an October 2005 statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The statement of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The December 2005 letter informed the claimant of the need to 
submit all pertinent evidence in his possession.  A 
March 2006 letter informed the veteran of how ratings and 
effective dates are assigned.  The claim was readjudicated in 
a July 2006 supplemental statement of the case.  The claimant 
was been afforded a meaningful opportunity to participate in 
the adjudication of the claim, and in the statement of the 
case he was provided actual notice of the rating criteria 
used to evaluate the disorder at issue.  The claimant was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the veteran has actual 
notice of the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.  

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003), 
unfavorable ankylosis of the lumbar spine warranted a 50 
percent, rating and favorable ankylosis warranted a 40 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), a 
slight limitation of motion of the lumbar spine warranted a 
10 percent evaluation, a moderate limitation of motion 
warranted a 20 percent evaluation, and a severe limitation of 
motion warranted a 40 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), a 10 
percent evaluation required a lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
required muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in the standing 
position.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 
2002), intervertebral disc disease is evaluated either on the 
total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Incapacitating episodes due to an intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the previous 12 months warrant a 
20 percent rating.  Incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least one week 
but less than two weeks during the past 12 months warrant of 
10 percent rating.  

An incapacitating episode is a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician. 

New Regulations.  Under the amendment to the Rating Schedule 
that became effective September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including a lumbosacral strain under Diagnostic 
Code 5237, degenerative arthritis of the spine of the spine 
under Diagnostic Code 5242, or intervertebral disc syndrome 
under Diagnostic Code 5243.  Under this version, disabilities 
of the spine are to be evaluated either under the new general 
rating formula for diseases and injuries of the spine or 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, which became effective on 
September 23, 2002.  

The rating criteria are controlling regardless of whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 20 
percent rating is warranted where forward thoracolumbar spine 
flexion is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, with 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent rating 
is in order if there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85; or 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
or, when there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  38 C.F.R. § 4.71a.

When the veteran's service-connected arthritis of the lumbar 
spine with herniated nucleus pulposus is evaluated under the 
old and new rating criteria, and in light of all the medical 
records, including reported degrees of lumbar motion, and 
effects of pain on use (38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995), it is found that the 
disorder is productive of no more than a slight limitation of 
lumbar motion, warranting a 10 percent evaluation under 
Diagnostic Codes 5242 and 5292.  The February 2004 VA 
examination demonstrated flexion to 80 degrees, extension 
backward to 20 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally, which 
according 38 C.F.R. § 4.71a, Plate V, is close to normal in 
all planes of movement.  Upon subsequent VA examination in 
February 2006, range of motion studies revealed flexion to 75 
degrees, extension backward to 10 degrees, and lateral 
flexion and rotation of 30 degrees bilaterally, respectively.  
Even considering the loss of an additional 5 degrees of 
motion as the examiner indicated resulted due to repetitive 
motion, pain, easy fatigability, and lack of endurance, the 
criteria for a 20 percent rating have clearly not been met.  

While there was pain on palpation over L4, L5 and S1 and 
painful range of motion during both examinations, the 
examiners noted that there were no muscle spasms, the veteran 
exhibited a normal gait, and his spine had a normal 
configuration.  Hence, the criteria for a higher rating under 
Diagnostic Code 5295 have also not been met.  

Although the veteran has been found to have a herniated 
nucleus pulposus, there is no evidence that he had any 
incapacitating episodes due to his disc syndrome during the 
rating period.  A physician has not prescribed bed rest for 
the disability.  Hence, the Board finds that a rating under 
either Diagnostic Code 5293 or 5243 is not appropriate.  The 
Board also observes that the veteran has not been found to 
have neurological impairment associated with his low back 
disability.  Upon VA examination in February 2006, straight 
leg raising was negative from the sitting and lying 
positions; pinprick test revealed normal skin sensitivity; 
and he was able to tiptoe and stay on his heels.  Hence, 
separate ratings for the orthopedic and neurological 
manifestations of the disability would not result in a higher 
rating under Diagnostic Code 5293.  

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for his 
low back disability and the manifestations of such are 
consistent with the assigned schedular evaluations.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  In fact, 
upon VA examination in February 2006, the examiner observed 
that the veteran was able to continue working as a computer 
technician.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal must 
be denied.  




ORDER

Entitlement to an increased rating for arthritis of the 
lumbar spine with herniated nucleus pulposus is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


